DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, Figs. 11-15, in the reply filed on 03 January 2022 is acknowledged. Applicant identifies claims 1-3, 5, 6 & 8-14 as reading on the claimed species; however, claim 6 recites that “the segments of the at least one stabilization element comprise a coil or at least one coil section”, which is a feature appearing to read only on non-elected Species E (figs. 21-25). By contrast, the segments of elected Species C (figs. 11-15) comprise rings, as otherwise set forth in claim 5. As set forth in MPEP § 821, all claims that the examiner finds are not directed to the elected invention are withdrawn from further consideration by the examiner in accordance with 37 CFR 1.142(b).
In view of the above, claims 4, 6 & 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 9, 12 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US 3,349,806; cited in applicant’s IDS received 11/24/2020; hereafter Roberts ‘806).
Regarding claim 1, Roberts ‘806 discloses (i.e., figs. 1 & 5-7; related embodiments in figs. 2-4) a pipe component (10) comprising: 
a casing (see figs. 1 & 7; formed from elastomeric layer 18 as shown in fig. 6) configured as a folded bellows comprising folds (at 12); 
a tubular support body (13; see fig. 5) comprising an outer circumference (i.e., outer circumference of ring segments 15a) and a length extension in a direction of a center line of the tubular support body (i.e., a horizontal length, as oriented in fig. 5), wherein the tubular support body is embedded in the casing (see fig. 7) and supports the casing (col. 2, lines 31-35); 
wherein the tubular support body comprises at least one stabilization element (formed by ring segments 15a);
wherein the at least one stabilization element comprises segments (15a) that are axially spaced apart and at least partially extend circumferentially (as shown in fig. 5; see also related fig. 4 showing an alternative coil embodiment, rather than ring-type embodiment of fig. 5); 
wherein the segments are connected by one or a plurality of hinges (16a), respectively, along the length extension of the tubular support body (as shown; see below); 
wherein the hinges are arranged in the folds of the folded bellows (as shown in fig. 7).

As a result, all of the limitations of claim 1 are met. 

Regarding claim 5, Roberts ‘806 discloses the additional limitation wherein the segments (15a) of the at least one stabilization element comprise rings or ring sections (see fig. 5; col. 2, lines 5-8 & col. 2, lines 64-70).

Regarding claim 8, Roberts ‘806 discloses the additional limitation wherein the hinges (16 / 16a) are arranged at different angle positions about the center line at the circumference at least in sections along the length extension of the support body (i.e., in fig. 5, four such hinges are shown arranged at different angle positions about the centerline at the circumference along the length extension of the support body; six are shown in related fig. 4, albeit with a helical support body).
See also col. 2, line 70 – col. 3, line 4, wherein Roberts ‘806 discloses that the hinges may be arranged at different angle positions about the circumference of the support body segments, explaining that the embodiments shown depict an angle difference (i.e. spacing) of 60°, though spacing of 45° or 90° could also be used. 

Regarding claim 9, Roberts ‘806 discloses the additional limitation wherein the casing is formed of a thermoplastic material, a thermoplastic elastomer, or an elastomer (col. 3, lines 16-21: “a layer or tube 18 of elastomeric material”; e.g., rubber: col. 1, line 68). 
claim 12, the pipe component of Roberts ‘806 reads on the additional limitation wherein the casing comprises a sealing contour (11) at least at one end of the casing (see fig. 1).
The examiner notes that, as best understood, a “sealing contour” may be a sleeve-like section for attaching a pipe clamp / hose clamp, to enable sealing/connecting the pipe to another component (see page 3, lines 7-13 of applicant’s specification). The smooth, sleeve-like end portions 11 of Roberts ‘806 which, as understood, would be capable of receiving pipe clamps / hose clamps thereon for connecting the pipe to another component, are therefore seen as reading on the term “sealing contour” as claimed. See MPEP § 2114 (I & II). 

Regarding claim 14, Roberts ‘806 discloses the additional limitation wherein the casing is overmolded onto the tubular support body (see figs. 6 & 7; col. 1, lines 55-72; col. 3, lines 27-38).
In particular, Roberts ‘806 explains that the tubular support body (13) is placed into a mold (incl. 19, 23 & 24) and the elastomeric material (18) which is to form the casing is, by heat and pressure, overmolded thereon. See also MPEP § 2113 (I & II). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts ‘806 as applied to claim 1 above, and further in view of Chikama (US 5,203,380).
claims 2 & 3, the pipe component of Roberts ‘806 reads on the additional limitation wherein the segments (15a) comprise a circumference (e.g., an outer circumference). 
Roberts ‘806 does not explicitly disclose the additional limitations wherein the hinges comprise a deformation region, wherein the deformation region extends, at least in an unloaded state thereof, radially relative to an axis of the center line, wherein the deformation region of at least one of the hinges extends from the circumference of the segments radially outwardly to an outer circumference or extends from the circumference of the segments radially inwardly to an inner circumference (as in claim 2), or wherein the hinges are film hinges (as in claim 3).
Chikama teaches (fig. 7; with reference to figs. 1-6 for shared features of a base embodiment; see also figs. 9 & 10) a pipe component comprising a casing (22; fig. 2), a tubular support body (30) comprising at least one stabilization element (31) comprising segments (31a) that are axially spaced apart and extend at least partially circumferentially (as shown in fig. 7), wherein the segments are connected by a plurality of hinges (33) along the length of the tubular support body (see plurality of such hinges arranged in figs. 3-4 and/or 9-10). 
Chikama further teaches that the segments comprise a circumference (see figs. 4 & 7), wherein the hinges comprise a deformation region (33b in fig. 7), wherein the deformation region extends, at least in an unloaded state thereof, radially relative to an axis of the centerline, wherein the deformation region (33b) of at least one of the hinges extends from the circumference of the segments (31a) radially outward to an outer circumference (as shown in fig. 7; see col. 5, lines 48-52). Chikama suggests that the hinges are “relatively thin” strips (col. 3, lines 51-56) which, as understood, read on the term “film hinges”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pipe component of Roberts ‘806 such that the hinges comprise film hinges with a deformation region, wherein the deformation region extends, at least in an unloaded state thereof, radially relative to an axis of the center line, wherein the deformation region of at least one of the hinges extends from the circumference of 
As a result, the limitations of claims 2 & 3 are met, or are otherwise rendered obvious. 

Claims 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts ‘806 as applied to claim 1 above, and further in view of Chudkosky et al. (US 2010/0108170; cited in applicant’s IDS received 11/24/2020; hereafter Chudkosky).
Regarding claims 10 & 11, as described above, Roberts ‘806 discloses that the casing is formed of a thermoplastic material, a thermoplastic elastomer, or an elastomer (e.g., rubber: col. 1, line 68; see also, col. 3, lines 16-21). 
With respect to the at least one stabilization element, Roberts ‘806 suggests that it may be formed from “a resilient reinforcing strand material, such as spring wire or the like material” (col. 2, lines 38-39), however, Roberts ‘806 does not explicitly disclose that the at least one stabilization element is formed of a thermoplastic material or a metal.
Chudkosky teaches (e.g., figs. 1-4) a pipe component (10) comprising a casing (12) configured as a folded bellows and a tubular support body comprising at least one stabilization element (11). Chudkosky suggests that the at least one stabilization element (11) may be formed of metal (para. 16, lines 3-4 & 9-11; published claim 2), a thermoplastic material (para. 16, lines 11-13), or a combination thereof (e.g., metal covered with thermoplastic material: para. 34, lines 3-5; published claim 3). 
It would have been obvious to a person having ordinary skill in the art before the In re Leshin, 125 USPQ 416.
As a result, the limitations of claims 10 & 11 are met, or are otherwise rendered obvious. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts ‘806 as applied to claim 12 above, and further in view of Roberts et al. (US 3,028,290; hereafter Roberts ‘290).
Regarding claims 13, the pipe component of Roberts ‘806, as understood, reads on the additional limitation wherein the sealing contour is a sleeve-shaped sealing section (as previously discussed with respect to claim 12, above). 
However, Roberts ‘806 is silent as to whether or not the section is stiffened by the tubular support body. 
Roberts ‘290 teaches (figs. 1-11) several alternative embodiments of a pipe component (H) comprising a bellowed casing and a sealing contour (27 in fig. 2, generally indicated at 22/22a in figs. 5, 9 & 10) on at least one end of the pipe component, the pipe component further comprising a tubular support body (26, in figs. 5, 6, 9 & 10) embedded in the casing. 
Roberts ‘290 teaches, in some embodiments (e.g., figs. 3 & 5), that the tubular support body may extend to the sealing contour (col. 3, lines 27-31). However, Roberts ‘290 also teaches embodiments wherein the tubular support body does not extend into the sealing contour (figs. 9 & 10; col. 3, lines 60-66). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the pipe component of Roberts ‘806 by forming the sealing contour as a sleeve-shaped sealing section that is not stiffened by the tubular 
As a result, the limitations of claim 13 are met, or are otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/Richard K. Durden/Examiner, Art Unit 3753                                     

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753